UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6065



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH GREGORY HAYES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Joseph Robert Goodwin, Dis-
trict Judge. (CR-93-12, CA-97-364-3)


Submitted:   September 10, 1998       Decided:   September 23, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theodore Roosevelt Dues, Jr., Charleston, West Virginia, for Appel-
lant. Rebecca A. Betts, United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997),

and declining to reconsider that judgment. See Fed. R. Civ. P.

59(e). We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

United States v. Hayes, Nos. CR-93-12; CA-97-364-3 (S.D.W. Va. Nov.

3, 1997; Nov. 25, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2